SMD Letter - Demonstration to Maintain Independence and Employment - Ticket to Work and Work Incentives Improvement Act of 1999 - June 7,
2000

Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
June 7, 2000
Dear State Medicaid Director:
This is one in a series of letters that provides guidance on the implementation of the "Ticket to
Work and Work Incentives Improvement Act of 1999." We invite you to participate in the
Demonstration to Maintain Independence and Employment, established by that legislation.
In October, 2000, the Health Care Financing Administration anticipates announcing awards to
States that have successfully applied to participate in the Demonstration to Maintain Independence
and Employment. This $250 million/6-year demonstration makes Federal matching funds available
to extend Medicaid equivalent benefits and services to workers who are not yet disabled, but whose
potentially severe physical or mental impairments are likely to lead to disability. The goal of the
demonstration is to determine whether providing Medicaid coverage to people with progressive
diseases or conditions earlier in the course of those diseases increases their ability to stay employed
and self-sufficient, improves their health status, and delays the onset of disability.
I enclose the grant solicitation inviting you to participate in the Demonstration to Maintain
Independence and Employment. As explained in the solicitation, States determine which physical
or mental impairment(s) will be the focus of the demonstration as well as the maximum number of
participants they will enroll in their demonstration projects. The enclosed grant solicitation also
provides information regarding general policy considerations, eligibility, application procedures
and review criteria. As specified in the solicitation, the deadline for submitting an application is
August 7, 2000. Proposals must be postmarked or received in the HCFA Grants Office on or
before this date.
(1)
(1)The collection of information discussed in this grant solicitation is pending the Office of
Management and Budget's (OMB) clearance under the Paperwork Burden Reduction Act. A Notice
was published in the Federal Register on June 6, and comments are invited under that Notice
through June 12, 2000. These paperwork requirements will not be legally binding until OMB
clearance is received.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd060700.asp (1 of 3)4/12/2006 11:16:27 AM
SMD Letter - Demonstration to Maintain Independence and Employment - Ticket to Work and Work Incentives Improvement Act of 1999 - June 7, 2000

States that wish to participate in this demonstration should refer to the HCFA website and
download a copy of the "Medicaid Infrastructure Grants" solicitation. Many States may be
Page 2 - State Medicaid Director eligible to apply for funds under the Infrastructure Grants
solicitation to design, develop and establish their demonstration project. See

www.hcfa.gov/medicaid/twwiia/twwiiahp.htm for more information. If you have any questions
regarding this demonstration, please call Carey O'Connor at 202/690-7865.
We look forward to receiving your application.
Sincerely,
/s/
Timothy M. Westmoreland

Director

Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid
and State Operations Lee Partridge

American Public Human Services Association
Joy Wilson National Conference of State Legislatures Matt Salo
National Governors' Association
Jenifer E. Urff National Association of State Mental Health Program Directors Brent Ewig
Association of State and Territorial Health Officers

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd060700.asp (2 of 3)4/12/2006 11:16:27 AM
SMD Letter - Demonstration to Maintain Independence and Employment - Ticket to Work and Work Incentives Improvement Act of 1999 - June 7, 2000

<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd060700.asp (3 of 3)4/12/2006 11:16:27 AM

